                  Case 20-11570-LSS             Doc 214       Filed 07/22/20         Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              §
In re:                                                        §      Chapter 11
                                                              §
PYXUS INTERNATIONAL, INC., et al.,1                           §      Case No. 20-11570 (LSS)
                                                              §
                                 Debtors.                     §      (Jointly Administered)
                                                              §
                                                              §      Ref. Docket Nos. 133 & 212


       CERTIFICATION OF COUNSEL REGARDING REVISED PROPOSED ORDER
          AUTHORIZING THE DEBTORS TO (I) FILE UNDER SEAL CERTAIN
        CONFIDENTIAL INFORMATION IN CONNECTION WITH THE DEBTORS’
                 MOTION TO RETAIN ERNST & YOUNG LLP AND
                       (II) GRANTING RELATED RELIEF


                    On July 6, 2020, the above-captioned affiliated debtors and debtors-in-possession

(collectively, the “Debtors”) filed the Debtors’ Motion for Entry of an Order Authorizing the

Debtors to (I) File Under Seal Certain Confidential Information in Connection with the Debtors’

Motion to Retain Ernst & Young LLP and (II) Granting Related Relief [Docket No. 133] (the

“Seal Motion”)2 with the United States Bankruptcy Court for the District of Delaware (the

“Court”). The deadline to file objections or respond to the Seal Motion was established as July

20, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”).

                  Prior to the Objection Deadline, the Debtors received informal comments to the

Seal Motion from the Office of the United States Trustee for the District of Delaware (the

“United States Trustee”). No other informal responses or objections to the Seal Motion were

received.


1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
2
    Capitalized terms used but not defined herein shall have the meanings given to them in the Seal Motion.




26800229.2
             Case 20-11570-LSS         Doc 214      Filed 07/22/20    Page 2 of 11




             Following discussions with the United States Trustee, the Debtors agreed to file a

redacted version of the Sealed Exhibits. On July 22, 2020, the Debtors filed the Notice of Filing

of Redacted Exhibits to the Declaration of Rachel Gerring in Support of Debtors’ Application for

an Order Authorizing the Employment and Retention of Ernst & Young LLP As Their

Accounting, Valuation, Tax and Internal Audit Provider, Effective As of the Petition Date

[Docket No. 212], which resolves the United States Trustee’s comments to the Seal Motion. The

Debtors have revised the Proposed Order (the “Revised Proposed Order”) to reflect the filing of

the redacted versions of the Sealed Exhibits.

             A copy of the Revised Proposed Order is attached hereto as Exhibit A. For the

convenience of the Court and other interested parties, a blackline comparing the Revised

Proposed Order against the Proposed Order is attached hereto as Exhibit B.

               WHEREFORE, as the Debtors did not receive any objections or responses other

than those described herein, and the United States Trustee does not object to entry of the Revised

Proposed Order, the Debtors respectfully request that the Court enter the Revised Proposed

Order without further notice or hearing at the Court’s earliest convenience.

                                    [Signature page follows]




                                                2
26800229.2
                Case 20-11570-LSS   Doc 214       Filed 07/22/20   Page 3 of 11




Dated:       July 22, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                    /s/ Tara C. Pakrouh
                                    Pauline K. Morgan (No. 3650)
                                    Kara Hammond Coyle (No. 4410)
                                    Ashley E. Jacobs (No. 5635)
                                    Tara C. Pakrouh (No. 6192)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone:     (302) 571-6600
                                    Facsimile:     (302) 571-1253
                                    Email:         pmorgan@ycst.com
                                                   kcoyle@ycst.com
                                                   ajacobs@ycst.com
                                                   tpakrouh@ycst.com

                                    - and -

                                    SIMPSON THACHER & BARTLETT LLP

                                    Sandeep Qusba (admitted pro hac vice)
                                    Michael H. Torkin (admitted pro hac vice)
                                    Kathrine A. McLendon (admitted pro hac vice)
                                    Nicholas E. Baker (admitted pro hac vice)
                                    Daniel L. Biller (admitted pro hac vice)
                                    Jamie J. Fell (admitted pro hac vice)
                                    425 Lexington Avenue
                                    New York, New York 10017
                                    Telephone:      (212) 455-2000
                                    Facsimile:      (212) 455-2502
                                    Email:          squsba@stblaw.com
                                                    michael.torkin@stblaw.com
                                                    kmclendon@stblaw.com
                                                    nbaker@stblaw.com
                                                    daniel.biller@stblaw.com
                                                    jamie.fell@stblaw.com

                                    Counsel to the Debtors and Debtors in Possession




                                              3
26800229.2
             Case 20-11570-LSS   Doc 214   Filed 07/22/20   Page 4 of 11




                                    Exhibit A

                             Revised Proposed Order




26800229.2
                           Case 20-11570-LSS             Doc 214        Filed 07/22/20        Page 5 of 11




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §      Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §      Case No. 20-11570 (LSS)
                                                                        §
                                           Debtors.                     §      (Jointly Administered)
                                                                        §
                                                                        §      Ref: Docket Nos. 133 & 212


                       ORDER AUTHORIZING THE DEBTORS TO (I) FILE UNDER
                    SEAL CERTAIN CONFIDENTIAL INFORMATION IN CONNECTION
                  WITH THE DEBTORS’ APPLICATION TO RETAIN ERNST & YOUNG LLP
                               AND (II) GRANTING RELATED RELIEF


                             Upon the Debtors’ motion (the “Motion”)2 for entry of an order (this “Order”),

         (i) authorizing the Debtors to file the Sealed Exhibits under seal, and (ii) granting related relief, all

         as more fully set forth in the Motion; and upon the Notice of Filing of Redacted Exhibits to the

         Declaration of Rachel Gerring in Support of Debtors’ Application for an Order Authorizing the

         Employment and Retention of Ernst & Young LLP As Their Accounting, Valuation, Tax and

         Internal Audit Provider, Effective As of the Petition Date [Docket No. 212] (the “Notice”); and

         due and sufficient notice of the Motion having been provided under the particular circumstances,

         and it appearing that no other or further notice need be provided; and the Court having jurisdiction

         to consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

         1334 and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated as of February 29, 2012; and consideration of the Motion and the relief



         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Motion.
26800303.2
                       Case 20-11570-LSS         Doc 214       Filed 07/22/20    Page 6 of 11




         requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having

         authority to enter a final order consistent with Article III of the United States Constitution; and

         venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and the Court having

         found and determined that the relief requested in the Motion is in the best interests of the Debtors,

         their estates and creditors, and any parties in interest; and the legal and factual bases set forth in

         the Motion having established just cause for the relief granted herein; and after due deliberation

         thereon and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                        1.      The Motion is granted as set forth herein.

                        2.      The Debtors are authorized to file unredacted versions of the Sealed

         Exhibits under seal.

                        3.      Subject to Local Rule 9018-1(d) and except to the extent disclosed in the

         Notice, the Sealed Exhibits shall remain under seal and confidential and shall not be made available

         to anyone other than (a) this Court; (b) the U.S. Trustee; (c) counsel to the Ad Hoc First Lien

         Group; (d) counsel to the Ad Hoc Crossholder Group and DIP Agent; and (d) counsel to any

         official committee appointed upon the execution of a mutually acceptable non-disclosure

         agreement.

                        4.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                        5.      The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order in accordance with the Motion.




26800303.2

                                                           2
                      Case 20-11570-LSS         Doc 214     Filed 07/22/20    Page 7 of 11




                        6.     This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




26800303.2

                                                        3
             Case 20-11570-LSS   Doc 214   Filed 07/22/20   Page 8 of 11




                                    Exhibit B

                                    Blackline




26800229.2
                           Case 20-11570-LSS             Doc 214        Filed 07/22/20        Page 9 of 11




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §      Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §      Case No. 20-11570 (LSS)
                                                                        §
                                           Debtors.                     §      (Jointly Administered)
                                                                        §
                                                                        §      Ref: Docket Nos. ___133 & 212


                       ORDER AUTHORIZING THE DEBTORS TO (I) FILE UNDER
                    SEAL CERTAIN CONFIDENTIAL INFORMATION IN CONNECTION
                  WITH THE DEBTORS’ APPLICATION TO RETAIN ERNST & YOUNG LLP
                               AND (II) GRANTING RELATED RELIEF


                             Upon the Debtors’ motion (the “Motion”)2 for entry of an order (this “Order”),

         (i) authorizing the Debtors to file the Sealed Exhibits under seal, and (ii) granting related relief, all

         as more fully set forth in the Motion; and upon the Notice of Filing of Redacted Exhibits to the

         Declaration of Rachel Gerring in Support of Debtors’ Application for an Order Authorizing the

         Employment and Retention of Ernst & Young LLP As Their Accounting, Valuation, Tax and

         Internal Audit Provider, Effective As of the Petition Date [Docket No. 212] (the “Notice”); and

         due and sufficient notice of the Motion having been provided under the particular circumstances,

         and it appearing that no other or further notice need be provided; and the Court having jurisdiction

         to consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

         1334 and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated as of February 29, 2012; and consideration of the Motion and the relief



         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Motion.
26800303.12
                      Case 20-11570-LSS          Doc 214       Filed 07/22/20    Page 10 of 11




         requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having

         authority to enter a final order consistent with Article III of the United States Constitution; and

         venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and the Court having

         found and determined that the relief requested in the Motion is in the best interests of the Debtors,

         their estates and creditors, and any parties in interest; and the legal and factual bases set forth in

         the Motion having established just cause for the relief granted herein; and after due deliberation

         thereon and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                        1.      The Motion is granted as set forth herein.

                        2.      The Debtors are authorized to file unredacted versions of the Sealed

         Exhibits under seal.

                        3.      Subject to Local Rule 9018-1(d) and except to the extent disclosed in the

         Notice, the Sealed Exhibits shall remain under seal and confidential and shall not be made available

         to anyone other than (a) this Court; (b) the U.S. Trustee; (c) counsel to the Ad Hoc First Lien

         Group; (d) counsel to the Ad Hoc Crossholder Group and DIP Agent; and (d) counsel to any

         official committee appointed upon the execution of a mutually acceptable non-disclosure

         agreement.

                        4.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                        5.      The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order in accordance with the Motion.




26800303.12

                                                           2
                      Case 20-11570-LSS        Doc 214       Filed 07/22/20   Page 11 of 11




                        6.     This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




26800303.12

                                                         3
